Form 193 − ntccompayments

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
MLK Jr Federal Building
50 Walnut Street
Newark, NJ 07102

                                         Case No.: 19−28149−RG
                                         Chapter: 13
                                         Judge: Rosemary Gambardella

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   William Charles Hovey
   14 Balchen Way
   Rockaway, NJ 07866
Social Security No.:
   xxx−xx−1096
Employer's Tax I.D. No.:


                         NOTICE TO DEBTOR AND DEBTOR'S COUNSEL
                  TO COMMENCE PAYMENTS PURSUANT TO 11 U.S.C. SECTION 1326

         Pursuant to 11 U.S.C. Section 1326, all Chapter 13 debtors are ordered to commence payments pursuant to
their proposed plan in compliance with the following schedule:

1. PAYMENTS TO TRUSTEE:

Payments to the Chapter 13 Standing trustee shall commence on the first day of the month immediately following the
filing of the case and on the first day of each succeeding month. Payments shall be directed to the standing trustee at
the following address:

                                               Marie−Ann Greenberg
                                             Chapter 13 Standing Trustee
                                                    P.O. Box 520
                                             Memphis, TN 38101−0520

2. PAYMENTS TO SECURED PARTIES, INCLUDING MORTGAGEES:

If, in addition to payments to the Standing trustee, your proposed plan provides for regular payments to be made
outside of your plan, you must pay the mortgagee on a monthly basis.
          EXAMPLE OF PARAGRAPHS ONE AND TWO
        Assume the debtor filed a Chapter 13 case on August 25, which proposes to pay the
        trustee $100.00 per month to cure arrears on a mortgage and to pay regular monthly
        payments to the mortgagee of $300.00 per month. Confirmation of the plan is scheduled
        to occur on December 30.
       Monthly payments of $100.00 per month must be paid to the standing trustee beginning
       September 1. By December 30, the date of confirmation, you must have paid to the
       trustee 4 payments of $100 for a total of $400. You must also have made 4 regular
       payments of $300 for a total of $1200 to the mortgagee.
(continued on back)
Payments must be made by money order or certified check.

Failure to make payments according to the above instructions may result in the plan not being confirmed and
dismissal of the case.

Any questions concerning this matter should be directed to your attorney.




Dated: September 25, 2019
JAN:

                                                                        Jeanne Naughton
                                                                        Clerk
